



EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is made and entered into by and between
SilverBow Resources, Inc. a Delaware corporation (the “Company”), and Steven W.
Adam (“Employee”), effective as of Mr. Adam’s first day of employment, which is
expected to be November 6, 2017 (as applicable, the “Effective Date”).


1.Employment. During the Employment Period (as defined in Section 4), the
Company shall employ Employee, and Employee shall serve, as Executive Vice
President and Chief Operating Officer of the Company and in such other position
or positions as may be assigned from time to time by the board of directors (the
“Board”) of the Company or the Chief Executive Officer of the Company (the
“Chief Executive Officer”).
2.    Duties and Responsibilities of Employee; Company Investment.
(a)    During the Employment Period, Employee shall devote Employee’s full
business time, attention and best efforts to the businesses of the Company and
its direct and indirect subsidiaries (collectively, the “Company Group”) as may
be requested by the Board or the Chief Executive Officer from time to time. 
Employee’s duties shall include those normally incidental to the position(s)
identified in Section 1, as well as such additional duties as may be assigned to
Employee by the Board or the Chief Executive Officer from time to time, which
duties may include providing services to other members of the Company Group in
addition to the Company. Employee may, without violating this Agreement, (i) as
a passive investment, own publicly traded securities in such form or manner as
shall not require any services by Employee in the operation of the entities in
which such securities are owned; (ii) engage in charitable and civic activities;
or (iii) with the prior written consent of the Board, engage in other personal
and passive investment activities, in each case, so long as such interests or
activities do not interfere with Employee’s ability to fulfill Employee’s duties
and responsibilities under this Agreement and are not inconsistent with
Employee’s obligations to the Company Group or competitive with the business of
the Company Group.
(b)    Employee hereby represents and warrants that Employee is not the subject
of, or a party to, any employment agreement, non-competition covenant,
nondisclosure agreement, or any other agreement, obligation, restriction or
understanding that would prohibit Employee from executing this Agreement or
fully performing each of Employee’s duties and responsibilities hereunder, or
would in any manner, directly or indirectly, limit or affect any of the duties
and responsibilities that may now or in the future be assigned to Employee
hereunder.
(c)    Employee understands that Employee owes each member of the Company Group
fiduciary duties (including (i) duties of loyalty and disclosure and (ii)
fiduciary duties as an officer of the Company), and the obligations described in
this Agreement are in addition to, and not







--------------------------------------------------------------------------------




in lieu of, the obligations Employee owes each member of the Company Group under
statutory and common law.
(d)    Company Investment; Stock Ownership Requirements. Subject to applicable
law, on or before the first anniversary of the Effective Date, Employee agrees
to make a total equity investment in the Company in an aggregate amount between
$150,000 and $200,000 (the “Equity Investment”) pursuant to one or more
purchases of shares of the Company’s common stock on the open market, directly
from the Company or under a written plan (a “10b5-1 Plan”) entered into with a
broker for trading the Company’s common stock in a manner that complies with
Rule 10b5-1 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). If Employee makes an open market purchase of shares of the Company’s
common stock with respect to the Equity Investment, Employee shall use
reasonable efforts to comply with the limitations and restrictions set forth in
Rule 10b-18(b) promulgated under the Exchange Act in making such purchase.
Employee shall be prohibited from selling or otherwise transferring shares of
the Company’s common stock (including, but not limited to, shares acquired in
order to satisfy the equity investment requirement described in the preceding
sentence) until Employee owns shares of the Company’s common stock with an
aggregate value equal to three (3) times Employee’s Base Salary (as defined
below) and once Employee owns shares of the Company’s common stock with an
aggregate value equal to three (3) times Employee’s Base Salary, Employee shall
also be prohibited from entering into any sale or transfer of the Company’s
common stock to the extent such sale or transfer would result in Employee
ceasing to own shares of the Company’s common stock with an aggregate value at
least equal to three (3) times Employee’s Base Salary; provided, however, that
the foregoing sale and transfer restrictions shall not apply to any sales of
shares intended to satisfy applicable tax withholding obligations due in
connection with the exercise, vesting or settlement of equity awards under the
Company’s Equity Incentive Plan (as defined below) and shall no longer apply
upon the earlier to occur of (x) the end of the Employment Period (as defined
below) and (y) a “Change in Control” (as defined in Section 6(i) below). In
addition, Employee shall be subject to the provisions of any applicable stock
ownership guidelines, policies or procedures adopted by the Company.
Notwithstanding any provision of this Agreement to the contrary, the Company
reserves the right, without Employee’s consent, to adopt any such stock
ownership guidelines, procedures and policies with retroactive effect. For the
avoidance of doubt, shares of the Company’s common stock (i) held by Employee’s
immediate family, (ii) held in trusts, family limited partnerships or similar
vehicles for the benefit of Employee or Employee’s immediate family and
(iii) underlying vested restricted stock units or vested but unexercised “in the
money” stock options, in each case, shall be treated as owned by Employee for
purposes of satisfying the requirements set forth in this Section 2(d).
3.    Compensation.
(a)    Base Salary. During the Employment Period, the Company shall pay to
Employee an annualized base salary of $390,000 (the “Base Salary”) in
consideration for


2





--------------------------------------------------------------------------------




Employee’s services under this Agreement, payable in substantially equal
installments in conformity with the Company’s customary payroll practices for
other senior executives as may exist from time to time, but no less frequently
than monthly. The Base Salary shall be reviewed by the Board in accordance with
the Company’s policies and practices, but no less frequently than once annually,
and may be increased but not decreased unless such decrease is agreed to in
writing by Employee. To the extent applicable, the term “Base Salary” shall
include any such increases (or decreases agreed to in writing by Employee) to
the Base Salary enumerated above.
(b)    Annual Bonus. Employee shall be eligible for discretionary bonus
compensation for each complete calendar year that Employee is employed by the
Company hereunder (the “Annual Bonus”). Each Annual Bonus shall have a target
value that is not less than 85% of Employee’s Base Salary as in effect on the
last day of the calendar year to which such Annual Bonus relates (the “Bonus
Year”) and a maximum value equal to 170% of Employee’s Base Salary as in effect
on the last day of such Bonus Year. The performance targets that must be
achieved in order to be eligible for certain bonus levels shall be established
by the Board (or a committee thereof) annually, in its sole discretion, and
communicated to Employee within the first ninety (90) days of the applicable
Bonus Year. Each Annual Bonus, if any, shall be paid as soon as administratively
feasible after the Board (or a committee thereof) certifies whether the
applicable performance targets for the applicable Bonus Year have been achieved,
but in no event later than March 15 following the end of such Bonus Year.
Notwithstanding anything in this Section 3(b) to the contrary, no Annual Bonus,
if any, nor any portion thereof, shall be payable for any Bonus Year unless
Employee remains continuously employed by the Company from the Effective Date
through the date on which such Annual Bonus is paid.
(c)    Incentive Compensation. During the Employment Period, Employee shall be
eligible to (i) participate in all of the Company’s short-term and long-term
incentive compensation plans, programs or arrangements made available to other
senior executives and (ii) receive awards under the SilverBow Resources, Inc.
2016 Equity Incentive Plan, as amended from time to time, or any other equity
incentive plan, program or arrangement made available to other senior executives
(the “Equity Incentive Plan”), in each case, in amounts determined by the Board
(or a committee thereof) in its sole discretion and subject to the terms and
conditions of such plans, programs or arrangements as in effect from time to
time. Except as set forth in Section 3(d) and (e), nothing herein shall be
construed to give Employee any rights to any amount or type of grant or award
except as provided in a written award agreement with Employee and approved by
the Board (or a committee thereof).
(d)    Inducement Awards. In consideration of Employee entering into this
Agreement and as an inducement to join the Company, on or as soon as reasonably
practicable following the Effective Date, the Company shall grant Employee,
under the Equity Incentive Plan, the following:


3





--------------------------------------------------------------------------------




(i)    a one-time award of the right and option (the “Option”) to purchase all
or any part of an aggregate number of shares of the common stock of the Company
(the “Common Stock”) equal .51% of the shares of Common Stock outstanding on the
applicable date of grant, at an exercise price per share of Common Stock equal
to the fair market value of a share of Common Stock on the applicable date of
grant. The Option shall vest in three substantially equal annual installments on
March 22, 2020, March 22, 2021 and March 22, 2022; provided that Employee has
remained continuously employed by the Company between the date of grant and each
vest date, as applicable. Notwithstanding the foregoing, on or following the
date of a Change in Control, the outstanding unvested portion of the Option (or,
if applicable, any award(s) granted in substitution for the Option by an
acquiror or successor to the Company in connection with a Change in Control)
shall vest in full upon the earlier to occur of (i) the termination of
Employee’s employment during the “Protection Period” (as defined below) by the
Company without Cause pursuant to Section 5(b) or by Employee for Good Reason
pursuant to Section 5(c) or (ii) the first anniversary of such Change in
Control. The Option shall cease to be exercisable on the tenth anniversary of
the applicable date of grant (the “Expiration Date”). For purposes of this
Agreement, “Protection Period” is the period of time during the Employment
Period beginning on the date of a Change in Control and ending on the first
anniversary of the date of such Change in Control.
(ii)    a one-time award of an aggregate number of restricted stock units (the
“Inducement RSUs”) equal to .34% of the shares of Common Stock outstanding on
the applicable date of grant. The Inducement RSUs shall vest in three
substantially equal annual installments on March 22, 2020, March 22, 2021 and
March 22, 2022; provided that Employee has remained continuously employed by the
Company between the date of grant and each such vest date, as applicable.
Notwithstanding the foregoing, on or following the date of a Change in Control,
all outstanding unvested Inducement RSUs (or, if applicable, any award(s)
granted in substitution for the Inducement RSUs by an acquiror or successor to
the Company in connection with a Change in Control) shall vest in full upon the
earlier to occur of (i) the termination of Employee’s employment during the
Protection Period by the Company without Cause pursuant to Section 5(b) or by
Employee for Good Reason pursuant to Section 5(c) or (ii) the first anniversary
of such Change in Control.
Notwithstanding any other provision in this Agreement, in the event of any
direct conflict between the terms of the equity awards described in this Section
3(d) and the terms of the Equity Plan and the applicable award agreements, the
terms of this Section 3(d) shall control.
(e)    Annual Equity Award. Employee shall be eligible to receive an annual
equity award under the Equity Incentive Plan for each complete calendar year
that Employee is employed by the Company hereunder (the “Annual Equity Award”).
The Annual Equity Award shall have


4





--------------------------------------------------------------------------------




an aggregate target value, determined as of the applicable date(s) of grant, of
approximately 100% of Employee’s Base Salary as in effect on date of grant for
such Annual Equity Award (the “Award Year”). The amount and type(s) of equity
award shall be determined by the Board (or a committee thereof) annually, in its
sole discretion, but it is anticipated that the one-half of the Annual Equity
Award shall consist of restricted stock units subject to time-based vesting (the
“Time RSUs”) and one-half of the Annual Equity Award shall consist of restricted
stock units subject to performance-based vesting (the “Performance RSUs”). The
terms and conditions (including vesting) applicable to the Annual Equity Award
shall be determined by the Board (or a committee thereof) annually, in its sole
discretion, but it is anticipated that the Time RSUs shall vest in three
substantially equal annual installments on the first, second and third
anniversary of the applicable date of grant and the Performance RSUs shall cliff
vest in full on the third anniversary of the applicable date of grant, subject
to satisfaction of applicable performance condition(s) established by the Board
(or a committee thereof), in its sole discretion, and communicated to Employee
on such date of grant and set forth in the applicable award agreement. It is
understood by parties that the Annual Equity Award to be granted in 2018 is
based in part on an employee’s service to the Company during 2017, achievement
of certain operational and financial metrics during 2017 and alignment with
interests of long-term shareholders. As such, the 2018 Annual Equity Award may
be prorated to take these factors in to account.
On or following the date of a Change in Control, all outstanding unvested Time
RSUs (or, if applicable, any award(s) granted in substitution for the Time RSUs
by an acquiror or successor to the Company in connection with a Change in
Control) shall vest in full upon the earlier to occur of (i) the termination of
Employee’s employment during the Protection Period by the Company without Cause
pursuant to Section 5(b) or by Employee for Good Reason pursuant to Section
5(c), or (ii) the first anniversary of such Change in Control. Upon the date of
a Change in Control, any outstanding unvested Performance RSUs shall immediately
become vested, subject to the satisfaction of the performance conditions set
forth in the applicable award and based on the actual level of achievement
through the date of such Change in Control. Future Annual Equity Awards granted
to Employee shall be in the sole discretion of the Board (or a committee
thereof).
(f)    Business Expenses. Subject to Section 23, the Company shall reimburse
Employee for Employee’s reasonable out-of-pocket business-related expenses
actually incurred in the performance of Employee’s duties under this Agreement
so long as Employee timely submits all documentation for such reimbursement, as
required by Company policy in effect from time to time. Any such reimbursement
of expenses shall be made by the Company upon or as soon as practicable
following receipt of such documentation (but in any event not later than the
close of Employee’s taxable year following the taxable year in which the expense
is incurred by Employee). In no event shall any reimbursement be made to
Employee for such expenses incurred after the date of Employee’s termination of
employment with the Company.


5





--------------------------------------------------------------------------------




(g)    Benefits. During the Employment Period, Employee shall be eligible to
participate in the same benefit plans and programs in which other senior
executives are eligible to participate, subject to the terms and conditions of
the applicable plans and programs in effect from time to time. The Company shall
not, however, by reason of this Section 3(g), be obligated to institute,
maintain, or refrain from changing, amending, or discontinuing, any such plan or
policy, so long as such changes are similarly applicable to other senior
executives generally.
(h)    Vacation. During the Employment Period, Employee shall be eligible to
accrue vacation in accordance with the Company’s vacation policy, as amended
from time to time, for each complete calendar year that Employee is employed by
the Company hereunder (prorated for partial years).
(i)    D&O Insurance; Indemnification. During the Employment Period, the Company
will purchase and maintain, at its own expense, directors’ and officers’
liability insurance providing coverage to Employee on terms equivalent to those
provided to other executive officers. Further, during the Employment Period,
Employee shall receive indemnification pursuant to and in accordance with the
terms of an indemnification agreement that is substantially similar to that
entered into between the Company and senior executives of the Company.
4.    Term of Employment. The initial term of Employee’s employment under this
Agreement shall be for the period beginning on the Effective Date and ending on
the third anniversary of the Effective Date (the “Initial Term”). On the third
anniversary of the Effective Date and on each subsequent anniversary thereafter,
the term of Employee’s employment under this Agreement shall automatically renew
and extend for a period of twelve (12) months (each such twelve-month period
being a “Renewal Term”) unless written notice of non-renewal is delivered by
either party to the other not less than sixty (60) days prior to the expiration
of the then-existing Initial Term or Renewal Term, as applicable.
Notwithstanding any other provision of this Agreement, Employee’s employment
pursuant to this Agreement may be terminated at any time in accordance with
Section 5. The period from the Effective Date through the expiration of this
Agreement or, if sooner, the termination of Employee’s employment pursuant to
this Agreement, regardless of the time or reason for such termination, shall be
referred to herein as the “Employment Period.”
5.    Termination of Employment.
(a)    Company’s Right to Terminate Employee’s Employment for Cause. The Company
shall have the right to terminate Employee’s employment hereunder at any time
for “Cause.” For purposes of this Agreement, “Cause” shall mean:
(i)    Employee’s commission of fraud, theft, or embezzlement against any member
of the Company Group or a willful breach of fiduciary duty with respect to any
member of the Company Group;


6





--------------------------------------------------------------------------------




(ii)    Employee’s refusal without proper legal cause to perform Employee’s
duties;
(iii)    Employee’s breach of Sections 8, 9 or 10 of this Agreement or breach of
any other written agreement between Employee and any member of the Company
Group;
(iv)    Employee’s conviction of, or plea of guilty or nolo contendere to, a
felony (or state law equivalent) or to any crime involving moral turpitude;
(v)    Employee’s misconduct or gross negligence in the performance of duties to
any member of the Company Group; or
(vi)    Employee’s breach and violation of the Company’s written policies
pertaining to sexual harassment, discrimination or insider trading.
Provided, however, that solely with respect to the actions or omissions set
forth in Section 5(a)(ii), (iii), (v) and (vi), such actions or omissions must
remain uncured thirty (30) days after the Board has provided Employee written
notice of the obligation to cure such actions or omissions. For the avoidance of
doubt, the actions or omissions set forth in Section 5(a)(i) and (iv) are not
permitted to be cured by Employee under any circumstances.
(b)    Company’s Right to Terminate for Convenience. The Company shall have the
right to terminate Employee’s employment for convenience at any time and for any
reason, or no reason at all, upon thirty (30) days written notice to Employee.
(c)    Employee’s Right to Terminate for Good Reason. Employee shall have the
right to terminate Employee’s employment with the Company at any time for “Good
Reason.” For purposes of this Agreement, “Good Reason” shall mean:
(i)    A material diminution in Employee’s Base Salary or target Annual Bonus;
(ii)    the relocation of the geographic location of Employee’s principal place
of employment to a location more than twenty-five (25) miles outside the greater
Houston, Texas metropolitan area (excluding reasonably required business travel
in connection with the performance of Employee’s duties under this Agreement);
(iii)    (a) prior to a Change in Control, a material diminution in Employee’s
position, responsibilities or duties or (b) on or after a Change in Control, a
material diminution in Employee’s position, responsibilities or duties such that
Employee does not serve as, does not have responsibilities associated with or
does not have duties associated with, in each case, at least the second highest
ranked employee in the successor entity’s operating


7





--------------------------------------------------------------------------------




organization with respect to a material portion of the Company’s assets
transferred to the successor in such Change in Control;
(iv)    any material breach by the Company of any provision of this Agreement;
or
(v)    non-renewal by the Company of the then-existing Initial Term or Renewal
Term pursuant to Section 4.
Notwithstanding the foregoing provisions of this Section 5(c) or any other
provision of this Agreement to the contrary, any assertion by Employee of a
termination for Good Reason due to a condition described in Section 5(c)(i),
(ii), (iii) or (iv) shall not be effective unless all of the following
conditions are satisfied: (A) the condition giving rise to Employee’s
termination of employment must have arisen without Employee’s consent, (B)
Employee must provide written notice to the Board of the existence of such
condition(s) within ninety (90) days of the initial existence of such
condition(s), (C) the condition(s) specified in such notice must remain
uncorrected for thirty (30) days following the Board’s receipt of such written
notice, and (D) the date of Employee’s termination of employment must occur
within ninety (90) days following the Board’s receipt of such notice. Further
notwithstanding the foregoing provisions of this Section 5(c) or any other
provision of this Agreement to the contrary, any assertion by Employee of a
termination for Good Reason due to the condition described in Section 5(c)(v)
need not satisfy the conditions described in the preceding sentence.
(d)    Death or Disability. Upon the death or Disability of Employee, Employee’s
employment with Company shall terminate. For purposes of this Agreement, a
“Disability” shall exist if Employee is entitled to receive long-term disability
benefits under the Company’s disability plan.
(e)    Employee’s Right to Terminate for Convenience. In addition to Employee’s
right to terminate Employee’s employment for Good Reason, Employee shall have
the right to terminate Employee’s employment with the Company for convenience at
any time and for any other reason, or no reason at all, upon ninety (90) days’
advance written notice to the Company; provided, however, that if Employee has
provided notice to the Company of Employee’s termination of employment, the
Company may determine, in its sole discretion, that such termination shall be
effective on any date prior to the effective date of termination provided in
such notice (and, if such earlier date is so required, then it shall not change
the basis for Employee’s termination of employment nor be construed or
interpreted as a termination of employment pursuant to Section 5(b)).


8





--------------------------------------------------------------------------------




6.    Obligations of the Company upon Termination of Employment.
(a)    For Cause; Other than for Good Reason. If Employee’s employment is
terminated during the Employment Period (i) by the Company for Cause pursuant to
Section 5(a) or (ii) by Employee other than for Good Reason pursuant to Section
5(e) (including, for the avoidance of doubt, as a result of a non-renewal by
Employee of the then-existing Initial Term or Renewal Term pursuant to Section
4), then Employee shall be entitled to all accrued but unpaid vacation and
unpaid Base Salary earned by Employee through the date that Employee’s
employment terminates (the “Termination Date”) and, subject to the terms and
conditions of any benefit plans in which he may participate at the time of such
termination, any post-employment benefits available pursuant to the terms of
those plans; however, Employee shall not be entitled to any additional amounts
or benefits as the result of such termination of employment.
(b)    Without Cause; For Good Reason. In addition to the amounts in Section
6(a), subject to Section 6(g) below, Employee shall be entitled to certain
severance consideration described below, payable at the times and in the form
set forth in Section 6(f) below, if Employee’s employment is terminated during
the Employment Period (x) by the Company without Cause pursuant to Section 5(b)
or (y) by Employee for Good Reason pursuant to Section 5(c), the Company shall
provide Employee with a severance payment in an amount equal to the sum of one
(1.0) times (A) Employee’s Base Salary as in effect immediately prior to the
Termination Date and (B) the target value of Employee’s Annual Bonus for the
Bonus Year during which such termination occurs (the “Severance Payment”).
Notwithstanding the foregoing, subject to Section 6(g) below and payable at the
times and in the form set forth in Section 6(f) below, if Employee’s employment
is terminated during the Employment Period (x) by the Company without Cause
pursuant to Section 5(b) or (y) by Employee for Good Reason pursuant to Section
5(c), in each case, on or following the date of a Change in Control, the Company
shall provide Employee with a severance payment in an amount equal to the sum of
one and one-half (1.5) times (A) Employee’s Base Salary as in effect immediately
prior to the Termination Date and (B) the target value of Employee’s Annual
Bonus for the Bonus Year during which such termination occurs (the “CIC
Severance Payment”), provided that Employee reasonably cooperates with the
Company, its successor and/or the acquiror with respect to any reasonably
requested transition efforts for a period of ninety (90) days following the date
of such Change in Control.
(c)    Death or Disability. If Employee’s employment is terminated during the
Employment Period due to Employee’s death or Disability pursuant to Section
5(d), then Employee shall be entitled to all Base Salary earned by Employee
through the Termination Date and, subject to the terms and conditions of any
benefit plans in which he may participate at the time of such termination, any
post-employment benefits available pursuant to the terms of those plans;
however, Employee shall not be entitled to any additional amounts or benefits as
the result of such termination of employment other than any acceleration of
unvested equity awards pursuant to Section 6(d)


9





--------------------------------------------------------------------------------




below and, if applicable, reimbursement of the Monthly Reimbursement Amount (as
defined below) for purposes of COBRA pursuant to Section 6(e) below.
(d)    Acceleration of Unvested Equity Awards. Subject to Section 6(g) below, if
Employee’s employment is terminated during the Employment Period (i) by the
Company without Cause pursuant to Section 5(b), (ii) by Employee for Good Reason
pursuant to Section 5(c) or (iii) due to Employee’s death or Disability pursuant
to Section 5(d), (x) all outstanding unvested time-based equity awards under the
Equity Incentive Plan, in each case, granted to Employee prior to the
Termination Date shall immediately become vested as of the Termination Date as
to a portion of each award that would have otherwise vested on or before the
first anniversary of the Termination Date if Employee remained continuously
employed by the Company (with any outstanding stock options remaining
exercisable, without regard to such termination of employment, for 60 days
following the Termination Date) and (y) all outstanding unvested
performance-based equity awards, including awards intended to qualify for the
performance-based compensation exemption from Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), under the Equity Incentive Plan,
in each case, granted to Employee prior to the Termination Date shall
immediately become vested as of the Termination Date as to a pro rata (based on
the portion of the performance period elapsed through the Termination Date)
portion of each award, subject to the satisfaction of the performance conditions
set forth in the applicable award and based on the actual level of achievement
through the Termination Date.
(e)    COBRA. Subject to Section 6(g) below, if Employee’s employment is
terminated during the Employment Period (i) by the Company without Cause
pursuant to Section 5(b), (ii) by Employee for Good Reason pursuant to Section
5(c) or (iii) due to Employee’s death or Disability pursuant to Section 5(d),
then if Employee timely and properly elects continuation coverage under the
Company’s group health plans pursuant to the Consolidated Omnibus Reconciliation
Act of 1985, as amended (“COBRA”), the Company shall reimburse Employee for the
difference between the monthly amount Employee pays to effect and continue such
coverage for Employee and Employee’s spouse and eligible dependents, if any
(the “Monthly Premium Payment”), and the monthly employee contribution amount
that active similarly situated employees of the Company pay for the same or
similar coverage under such group health plans (such difference, the “Monthly
Reimbursement Amount”). Each such reimbursement payment shall be paid to
Employee on the Company’s first regularly scheduled pay date in the month
immediately following the month in which Employee timely remits the Monthly
Premium Payment. Employee shall be eligible to receive such reimbursement
payments until the earlier of: (x) the date Employee is no longer eligible to
receive COBRA continuation coverage, (y) the date on which Employee becomes
eligible to receive coverage under a group health plan sponsored by another
employer (and any such eligibility shall be promptly reported to the Company by
Employee) and (z) the first anniversary of the Termination Date; provided,
however, that Employee acknowledges and agrees that (1) the election of COBRA
continuation coverage and the payment of any premiums due with respect to


10





--------------------------------------------------------------------------------




such COBRA continuation coverage shall remain Employee’s sole responsibility,
and the Company shall assume no obligation for payment of any such premiums
relating to such COBRA continuation coverage, (2) in no event shall the Company
be required to pay a Monthly Reimbursement Amount if such payment could
reasonably be expected to subject the Company to sanctions imposed pursuant to
Section 2716 of the Patient Protection and Affordable Care Act of 2010 and the
related regulations and guidance promulgated thereunder (collectively, the
“PPACA”) and (3) if payment of a Monthly Reimbursement Amount cannot be provided
to Employee without subjecting the Company to sanctions imposed pursuant to
Section 2716 of the PPACA or otherwise causing the Company to incur a penalty,
tax or other adverse impact on the Company, then the Company and Employee shall
negotiate in good faith to determine an alternative manner in which the Company
may provide a substantially equivalent benefit to Employee without such adverse
impact on the Company.
(f)    Payment Timing. Payment of the Severance Payment or the CIC Severance
Payment (individually, as applicable, the “Cash Severance Payment”), as
applicable, shall be divided into substantially equal installments and paid in
accordance with the Company’s normal payroll procedures over a 12-month period
for the Severance Payment and a 18-month period for the CIC Severance Payment,
in each case, following the Termination Date; provided, however, that (i) the
first installment of the Cash Severance Payment shall be paid on the Company’s
first regularly scheduled pay date that is on or after the date that is sixty
(60) days after the Termination Date, the Company shall pay to Employee, without
interest, a number of such installments equal to the number of such installments
that would have been paid during the period beginning on the Termination Date
and ending on the Company’s first regularly scheduled pay date that is on or
after the date that is sixty (60) days after the Termination Date had the
installments been paid on a monthly basis commencing on the Company’s first
regularly scheduled pay date coincident with or next following the Termination
Date, and each of the remaining installments shall be paid on a monthly basis
thereafter, (ii) to the extent, if any, that the aggregate amount of the
installments of the Cash Severance Payment that would otherwise be paid pursuant
to the preceding provisions of this Section 6(f) after March 15 of the calendar
year following the calendar year in which the Termination Date occurs (the
“Applicable March 15”) exceeds the maximum exemption amount under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A), then such excess shall be paid to
Employee in a lump sum on the Applicable March 15 (or the first business day
preceding the Applicable March 15 if the Applicable March 15 is not a business
day) and the installments of the Cash Severance Payment payable after the
Applicable March 15 shall be reduced by such excess (beginning with the
installment first payable after the Applicable March 15 and continuing with the
next succeeding installment until the aggregate reduction equals such excess),
and (iii) all remaining installments of the Cash Severance Payment, if any, that
would otherwise be paid pursuant to the preceding provisions of this Section
6(f) after December 31 of the calendar year following the calendar year in which
the Termination Date occurs shall be paid with the installment of the Cash
Severance Payment, if any,


11





--------------------------------------------------------------------------------




due in December of the calendar year following the calendar year in which the
Termination Date occurs.
(g)    Conditions to Receipt of Severance Consideration. Notwithstanding the
foregoing, Employee’s eligibility and entitlement to the Cash Severance Payment
and any other payment or benefit referenced in Section 6 above (collectively,
the “Severance Consideration”) are dependent upon Employee’s (i) continued
compliance with Employee’s obligations under each of Sections 8 and 9 below and
(ii) execution and delivery to the Company, on or before the Release Expiration
Date (as defined below), and non-revocation within any time provided by the
Company to do so, of a release of all claims in a form acceptable to the
Company, which shall be the form attached hereto as Exhibit A subject to
modification based on changes in applicable law and the circumstances of
Employee’s termination of employment (the “Release”), which Release shall
release each member of the Company Group and their respective affiliates, and
the foregoing entities’ respective shareholders, members, partners, officers,
managers, directors, fiduciaries, employees, representatives, attorneys, agents
and benefit plans (and fiduciaries of such plans) from any and all claims,
including any and all causes of action arising out of Employee’s employment with
the Company and any other member of the Company Group or the termination of such
employment, but excluding all claims to severance payments Employee may have
under this Section 6 or any vested rights or benefits under any of the Company’s
benefit plans or any other agreement in which Employee participated immediately
prior to the termination of such employment. If the Release is not executed and
returned to the Company on or before the Release Expiration Date, and the
required revocation period has not fully expired without revocation of the
Release by Employee, then Employee shall not be entitled to any portion of the
Severance Consideration. As used herein, the “Release Expiration Date” is that
date that is twenty-one (21) days following the date upon which the Company
delivers the Release to Employee (which shall occur no later than seven (7) days
after the Termination Date) or, in the event that such termination of employment
is “in connection with an exit incentive or other employment termination
program” (as such phrase is defined in the Age Discrimination in Employment Act
of 1967, as amended), the date that is forty-five (45) days following such
delivery date.
(h)    After-Acquired Evidence. Notwithstanding any provision of this Agreement
to the contrary, in the event that the Company determines that Employee is
eligible to receive any Severance Consideration pursuant to this Section 6 but,
after such determination, an arbitrator determines that subsequently, during the
period ending on the first anniversary of the date that the final or last Cash
Severance Payment installment is paid to Employee, the Company acquired evidence
that: (i) Employee has failed to abide by Employee’s continuing obligations
under Sections 8 or 9; or (ii) a Cause condition existed prior to the
Termination Date that, had the Company been fully aware of such condition, would
have resulted in the termination of Employee’s employment pursuant to Section
5(a), then Employee shall promptly return to the Company all installments of the
Cash Severance Payment (other than the first six such installments) or other
Severance


12





--------------------------------------------------------------------------------




Consideration (to the extent possible) received by Employee prior to the date
that the Company determines that the conditions of this Section 6(h) have been
satisfied. In the event that the Company determines that the conditions of this
Section 6(h) have been satisfied, Employee acknowledges and agrees that the
first six installments of the Cash Severance Payment constitute adequate
consideration for the Release.
(i)    Change in Control Definition. As used herein, “Change in Control” means
the occurrence of any of the following events:
(i)    any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) (a “Person”) (other than (A) any fund or
account or similar vehicle, in each case, controlled or managed (as investment
manager, investment adviser or equivalent) directly or indirectly by Strategic
Value Partners, LLC or its affiliates, or any subsidiaries of such funds,
accounts or vehicles (an “Excluded Person”), (B) the Company, (C) any trustee or
other fiduciary holding securities under any employee benefit plan of the
Company, (D) any company or entity owned, directly or indirectly, by
stockholders of the Company in substantially the same proportions as their
ownership of common stock of the Company or (E) pursuant to a transaction or
series of transactions in which the holders of the securities entitled to vote
generally in the election of directors to the Board (the “Voting Securities) of
the Company outstanding immediately prior thereto, continue to retain or
represent, directly or indirectly, (either by remaining outstanding or by being
converted into Voting Securities of the surviving entity), more than 50% of the
combined voting power of the Voting Securities of the Company, such surviving
entity or any ultimate parent thereof outstanding immediately following such
transaction or series of transactions (an “Exempt Transaction”)), becomes the
“beneficial owner” (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company’s then outstanding Voting
Securities;
(ii)    the consummation of a merger, reorganization or consolidation of the
Company with another Person, other than an Exempt Transaction;
(iii)    the consummation of a sale, disposition or other change in ownership of
assets of the Company and/or any of its direct and indirect subsidiaries having
a value (with “value” of such assets defined, for this purpose, as either (A)
the value of the assets of the Company and/or any of its direct and indirect
subsidiaries or (B) the value of the assets being disposed of, in each case, as
determined without regard to any liabilities associated with such assets)
constituting at least 50% of the total gross fair market value of all of the
assets of the Company and its direct and indirect subsidiaries (on a
consolidated basis), (with “gross fair market value” of such assets determined
without regard to any


13





--------------------------------------------------------------------------------




liabilities associated with such assets), immediately prior to such transaction
to a Person or Persons (other than an Excluded Person) in one or a series of
related transactions; or
(iv)    the consummation of a transaction that implements in whole or in part a
resolution of the stockholders of the Company authorizing a complete liquidation
or dissolution of the Company.
For the sake of clarify, a Change in Control will not be deemed to have occurred
if an Excluded Person has the ability to appoint a majority of the Board or
similar governing body of any parent entity.
7.    Disclosures. Employee agrees to comply with the “SilverBow Resources, Inc.
Conflict of Interest Policy” (as amended from time to time, including any
successor policy) furnished to Employee by the Company. Promptly (and in any
event, within three business days) upon becoming aware of (a) any actual or
potential Conflict of Interest (as defined in the SilverBow Resources, Inc.
Conflict of Interest Policy) or (b) any lawsuit, claim or arbitration filed
against or involving Employee or any trust or vehicle owned or controlled by
Employee, in each case, Employee shall disclose such actual or potential
Conflict of Interest or such lawsuit, claim or arbitration to the Board.
8.    Confidentiality. In the course of Employee’s employment with the Company
and the performance of Employee’s duties on behalf of the Company Group
hereunder, Employee shall be provided with, and shall have access to,
confidential information of the Company. In consideration of Employee’s receipt
and access to such confidential information and in exchange for other valuable
consideration provided hereunder, and as a condition of Employee’s employment,
Employee shall execute the “Employee Confidentiality Agreement” furnished to
Employee by the Company (as amended from time to time, the “Confidentiality
Agreement”), which shall govern Employee’s obligations with respect to
Confidential Information (as defined in the Confidentiality Agreement). Any
breach of the Confidentiality Agreement shall be deemed a breach of this Section
8.
9.    Non-Competition; Non-Solicitation.
(a)    The Company shall provide Employee access to Confidential Information for
use only during the Employment Period, and Employee acknowledges and agrees that
the Company Group shall be entrusting Employee, in Employee’s unique and special
capacity, with developing the goodwill of the Company Group, and in
consideration thereof and in consideration of the Company providing Employee
with access to Confidential Information and as an express incentive for the
Company to enter into this Agreement and employ Employee, Employee has
voluntarily agreed to the covenants set forth in this Section 9. Employee
further agrees and acknowledges that the limitations and restrictions set forth
herein, including geographical and temporal restrictions on certain competitive
activities, are reasonable in all respects and not


14





--------------------------------------------------------------------------------




oppressive, shall not cause Employee undue hardship, and are material and
substantial parts of this Agreement intended and necessary to prevent unfair
competition and to protect the Company Group’s Confidential Information,
goodwill and substantial and legitimate business interests.
(b)    Employee agrees that, during the Non-Compete Period, Employee shall not,
without the prior written approval of the Board, directly or indirectly, for
Employee or on behalf of or in conjunction with any other person or entity of
any nature:
(i)    engage in or participate within the Market Area in competition with any
member of the Company Group in any aspect of the Business, which prohibition
shall prevent Employee from directly or indirectly owning, managing, operating,
joining, becoming an officer, director, employee or consultant of, or loaning
money to, or selling or leasing equipment or real estate to or otherwise being
affiliated with any person or entity engaged in, or planning to engage in, the
Business in the Market Area in competition, or anticipated competition, with any
member of the Company Group (which, for this purpose, includes any company that
directly competes with the Company Group as of the date hereof or in the
future); or
(ii)    appropriate any Business Opportunity of, or relating to, the Company
Group located in the Market Area.
(c)    Employee agrees that, during the Non-Solicit Period, Employee shall not,
without the prior written approval of the Board, directly or indirectly, for
Employee or on behalf of or in conjunction with any other person or entity of
nature:
(i)    solicit, canvass, approach, encourage, entice or induce any customer or
supplier of any member of the Company Group to cease or lessen such customer’s
or supplier’s business with the Company Group; or
(ii)    solicit, canvass, approach, encourage, entice or induce any employee or
contractor of the Company Group to terminate his, her or its employment or
engagement with any member of the Company Group.
(d)    Because of the difficulty of measuring economic losses to the Company
Group as a result of a breach of the covenants set forth in Section 8 and in
this Section 9, and because of the immediate and irreparable damage that would
be caused to the members of the Company Group for which they would have no other
adequate remedy, the Company and each other member of the Company Group shall be
entitled to enforce the foregoing covenants, in the event of a breach as
determined by a court of law or arbitrator, by (i) notwithstanding anything to
the contrary contained in an Equity Incentive Plan or an award agreement,
causing the forfeiture of any unvested or unexercisable awards granted under an
Equity Incentive Plan (including the equity awards described


15





--------------------------------------------------------------------------------




in Section 3(d)) or (ii) obtaining injunctions and restraining orders from any
court of competent jurisdiction, without the necessity of showing any actual
damages or that money damages would not afford an adequate remedy, and without
the necessity of posting any bond or other security. The aforementioned
equitable relief shall not be the Company’s or any other member of the Company
Group’s exclusive remedy for a breach but instead shall be in addition to all
other rights and remedies available to the Company and each other member of the
Company Group at law and equity.
(e)    The covenants in this Section 9, and each provision and portion hereof,
are severable and separate, and the unenforceability of any specific covenant
(or portion thereof) shall not affect the provisions of any other covenant (or
portion thereof). Moreover, in the event any arbitrator or court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent which such arbitrator or court
deems reasonable, and this Agreement shall thereby be reformed.
(f)    For purposes of this Section 9, the following terms shall have the
following meanings:
(i)    “Business” shall mean the business and operations that are the same or
similar to those performed by the Company and any other member of the Company
Group for which Employee provides services or about which Employee obtains
Confidential Information during the Employment Period, which business and
operations include the development, exploration, acquisition and operation of
oil and gas properties.
(ii)    “Business Opportunity” shall mean any commercial, investment or other
business opportunity relating to the Business of which Executive was aware
during his employment with the Company or about which the Executive received
Confidential Information.
(iii)    “Market Area” shall mean those counties in the State of Texas that are
known be part of the Eagle Ford Shale Play including, but not limited to,
Atascosa, Austin, Bastrop, Bee, Brazos, Burleson, DeWitt, Dimmit, Duval,
Fayette, Frio, Goliad, Gonzales, Grimes, Jim Wells, Karnes, LaSalle, Lavaca,
Lee, Live Oak, Maverick, McMullen, Victoria, Washington, Webb, Wilson and Zavala
counties, and any additional areas in which the Company expands its operations
or creates plans to expand its operations with such areas added to Exhibit B
(“Additional Market Area”) hereof from time to time and provided to Employee.
(iv)    “Non-Compete Period” shall mean the period during which Employee is
employed by any member of the Company Group and continuing for a period
following the Termination Date equal to the longer of the following, as
applicable: (A) if a


16





--------------------------------------------------------------------------------




Change in Control has not occurred on or prior to the Termination Date, 12
months, (B) if a Change in Control has occurred on or prior to the Termination
Date, 18 months or (C) if Employee does not receive a Cash Severance Payment, 12
months.
(v)    “Non-Solicit Period” shall mean the period during which Employee is
employed by any member of the Company Group and continuing for a period of 24
months following the Termination Date.
(vi)    Ownership of Intellectual Property. In exchange for valuable
consideration provided hereunder, and as a condition of Employee’s employment,
Employee shall execute the “SilverBow Resources Operating, LLC. Agreement
Relating to Company Intellectual Property” furnished to Employee by the Company
(as amended from time to time, the “Intellectual Property Agreement”), which
shall govern Employee’s obligations with respect to intellectual property. Any
breach of the Intellectual Property Agreement shall be deemed a breach of this
Section 10.
10.    Arbitration.
(a)    Subject to Section 10(b), any dispute, controversy or claim between
Employee and the Company arising out of or relating to this Agreement or
Employee’s employment with the Company shall be finally settled by arbitration
in Harris County, Texas before, and in accordance with the then-existing
American Arbitration Association (“AAA”) Employment Arbitration Rules. The
arbitration award shall be final and binding on both parties. Any arbitration
conducted under this Section 10 shall be heard by a single arbitrator (the
“Arbitrator”) selected in accordance with the then-applicable rules of the AAA.
The Arbitrator shall expeditiously (and, if practicable, within ninety (90) days
after the selection of the Arbitrator) hear and decide all matters concerning
the dispute. Except as expressly provided to the contrary in this Agreement, the
Arbitrator shall have the power to (i) gather such materials, information,
testimony and evidence as the Arbitrator deems relevant to the dispute before
him or her (and each party shall provide such materials, information, testimony
and evidence requested by the Arbitrator), and (ii) grant injunctive relief and
enforce specific performance. The decision of the Arbitrator shall be reasoned,
rendered in writing, be final and binding upon the disputing parties and the
parties agree that judgment upon the award may be entered by any court of
competent jurisdiction; provided, however, that the parties agree that the
Arbitrator and any court enforcing the award of the Arbitrator shall not have
the right or authority to award punitive or exemplary damages to any disputing
party. The party whom the Arbitrator determines is the prevailing party in such
arbitration shall be eligible to receive, at the discretion of the Arbitrator,
in addition to any other award pursuant to such arbitration or associated
judgment, reimbursement from the other party of all reasonable legal fees and
costs associated with such arbitration and associated judgment.


17





--------------------------------------------------------------------------------




(b)    Notwithstanding Section 10(a), either party may make a timely application
for, and obtain, judicial emergency or temporary injunctive relief to enforce
any of the provisions of Sections 8 through 9(f)(v); provided, however, that the
remainder of any such dispute (beyond the application for emergency or temporary
injunctive relief) shall be subject to arbitration under this Section 10.
(c)    By entering into this Agreement and entering into the arbitration
provisions of this Section 10, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT
THEY ARE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY
TRIAL.
(d)    Nothing in this Section 10 shall prohibit a party to this Agreement from
(i) instituting litigation to enforce any arbitration award, or (ii) joining the
other party to this Agreement in a litigation initiated by a person or entity
that is not a party to this Agreement.
11.    Defense of Claims. During the Employment Period and for a period of 24
months following the Termination Date, upon request from the Company, Employee
shall reasonably cooperate with the Company Group in the defense of any claims
or actions that may be made by or against any member of the Company Group that
relate to Employee’s actual or prior areas of responsibility. The Company shall
pay or reimburse Employee for all of Employee’s reasonable travel and other
direct expenses reasonably incurred, to comply with Employee’s obligations under
this Section 11, so long as Employee provides reasonable documentation of such
expenses and obtains the Company’s prior approval before incurring such
expenses.
12.    Withholdings; Deductions. The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Employee.
13.    Title and Headings; Construction. Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof. Any and all Exhibits or Attachments
referred to in this Agreement are, by such reference, incorporated herein and
made a part hereof for all purposes. Unless the context requires otherwise, all
references herein to an agreement, instrument or other document shall be deemed
to refer to such agreement, instrument or other document as amended,
supplemented, modified and restated from time to time to the extent permitted by
the provisions thereof. All references to “dollars” or “$” in this Agreement
refer to United States dollars. The words “herein”, “hereof”, “hereunder” and
other compounds of the word “here” shall refer to the entire Agreement,
including all Exhibits attached hereto, and not to any particular provision
hereof. Wherever the context so requires, the masculine gender includes the
feminine or neuter, and the singular number includes the plural and conversely.


18





--------------------------------------------------------------------------------




The use herein of the word “including” following any general statement, term or
matter shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation”, “but not limited to”, or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that could reasonably fall within the broadest possible scope of such
general statement, term or matter. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against any party hereto,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each of the parties hereto and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
fairly accomplish the purposes and intentions of the parties hereto.
14.    Applicable Law; Submission to Jurisdiction. This Agreement shall in all
respects be construed according to the laws of the State of Texas without regard
to its conflict of laws principles that would result in the application of the
laws of another jurisdiction. With respect to any claim or dispute related to or
arising under this Agreement, the parties hereby consent to the arbitration
provisions of Section 10 and recognize and agree that should any resort to a
court be necessary and permitted under this Agreement, then they consent to the
exclusive jurisdiction, forum and venue of the state and federal courts located
in Houston, Harris County, Texas.
15.    Entire Agreement and Amendment. This Agreement and the Confidentiality
Agreement contain the entire agreement of the parties with respect to the
matters covered herein and supersede all prior and contemporaneous agreements
and understandings, oral or written, between the parties hereto concerning the
subject matter hereof. This Agreement may be amended only by a written
instrument executed by both parties hereto.
16.    Waiver of Breach. Any waiver of this Agreement must be executed by the
party to be bound by such waiver. No waiver by either party hereto of a breach
of any provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
shall operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach shall not deprive such party of the right to take action at any
time.
17.    Assignment. This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee. The Company may assign this Agreement without
Employee’s consent, including to any member of the Company Group and to any
successor (whether by merger, purchase or otherwise) to all or substantially all
of the equity, assets or businesses of the Company.


19





--------------------------------------------------------------------------------




18.    Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person, (b)
when sent by facsimile transmission (with confirmation of transmission) on a
Business Day to the number set forth below, if applicable; provided, however,
that if a notice is sent by facsimile transmission after normal business hours
of the recipient or on a non-Business Day, then it shall be deemed to have been
received on the next Business Day after it is sent, (c) on the first Business
Day after such notice is sent by air express overnight courier service, or (d)
on the second Business Day following deposit with an internationally-recognized
overnight or second-day courier service with proof of receipt maintained, in
each case, to the following address, as applicable:
If to the Company, addressed to:
SilverBow Resources, Inc.
c/o Christopher M. Abundis, Senior Vice President, General Counsel and Secretary
575 North Dairy Ashford
Suite 1200
Houston, Texas 77079
Email: chris.abundis@sbow.com
If to Employee, addressed to the following until an updated address is provided
to the Company by the Executive:
Steven Adam
[address redacted]
19.    Counterparts. This Agreement may be executed in any number of
counterparts, including by electronic mail or facsimile, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument. Each counterpart may consist of
a copy hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.
20.    Deemed Resignations. Except as otherwise determined by the Board or as
otherwise agreed to in writing by Employee and any member of the Company Group
prior to the termination of Employee’s employment with the Company or any member
of the Company Group, any termination of Employee’s employment shall constitute,
as applicable, an automatic resignation of Employee: (a) as an officer of the
Company and each member of the Company Group; (b) from the Board; and (c) from
the board of directors or board of managers (or similar governing body) of any
member of the Company Group and from the board of directors or board of managers
(or similar governing body) of any corporation, limited liability entity,
unlimited liability entity or other entity in which any member of the Company
Group holds an equity interest and with respect to which


20





--------------------------------------------------------------------------------




board of directors or board of managers (or similar governing body) Employee
serves as such Company Group member’s designee or other representative.
21.    Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Employee is a “disqualified individual” (as defined in Section
280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Employee has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (i) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Employee from the Company or any of its affiliates shall be
one dollar ($1.00) less than three times Employee’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Employee shall be subject to the excise tax imposed by
Section 4999 of the Code or (ii) paid in full, whichever produces the better net
after-tax position to Employee (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes). The reduction of
payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith. If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company or any of its affiliates used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times Employee’s base amount, then Employee shall immediately repay
such excess to the Company upon notification that an overpayment has been made.
Nothing in this Section 22 shall require the Company to be responsible for, or
have any liability or obligation with respect to, Employee’s excise tax
liabilities under Section 4999 of the Code.
22.    Section 409A.
(a)    Notwithstanding any provision of this Agreement to the contrary, all
provisions of this Agreement are intended to comply with Section 409A of the
Code, and the applicable Treasury regulations and administrative guidance issued
thereunder (collectively, “Section 409A”) or an exemption therefrom and shall be
construed and administered in accordance with such intent. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate


21





--------------------------------------------------------------------------------




payment. Any payments to be made under this Agreement upon a termination of
Employee’s employment shall only be made if such termination of employment
constitutes a “separation from service” under Section 409A.
(b)    To the extent that any right to reimbursement of expenses or payment of
any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of the
taxable year following the taxable year in which such expense was incurred by
Employee, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period in which the arrangement is in
effect.
(c)    Notwithstanding any provision in this Agreement to the contrary, if any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A if Employee’s receipt of such payment or benefit is
not delayed until the earlier of (%3) the date of Employee’s death or (%3) the
date that is six (6) months after the Termination Date (such date, the “Section
409A Payment Date”), then such payment or benefit shall not be provided to
Employee (or Employee’s estate, if applicable) until the Section 409A Payment
Date. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall any member of the Company
Group be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Employee on account of non-compliance
with Section 409A.
23.    Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the Board
(or a committee thereof), amounts paid or payable under this Agreement shall be
subject to the provisions of any applicable clawback policies or procedures
adopted by the Company, which clawback policies or procedures may provide for
forfeiture and/or recoupment of amounts paid or payable under this Agreement.
Notwithstanding any provision of this Agreement to the contrary, the Company
reserves the right, without the consent of Employee, to adopt any such clawback
policies and procedures, including such policies and procedures applicable to
this Agreement with retroactive effect.
24.    Effect of Termination. The provisions of Sections 5, 8-12 and 20 and
those provisions necessary to interpret and enforce them, shall survive any
termination of this Agreement and any termination of the employment relationship
between Employee and the Company.


22





--------------------------------------------------------------------------------




25.    Third-Party Beneficiaries. Each member of the Company Group that is not a
signatory to this Agreement shall be a third-party beneficiary of Employee’s
obligations under Sections 7-10 and shall be entitled to enforce such
obligations as if a party hereto.
26.    Severability. If an arbitrator or court of competent jurisdiction
determines that any provision of this Agreement (or portion thereof) is invalid
or unenforceable, then the invalidity or unenforceability of that provision (or
portion thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.
[Remainder of Page Intentionally Blank;
Signature Page Follows]


23





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Employee and the Company each have executed this Agreement
to be effective as of the Effective Date.


EMPLOYEE
/s/ Steven W. Adam    
Steven W. Adam


SILVERBOW RESOURCES, INC.
By:
/s/ Sean C. Woolverton    
Name: Sean C. Woolverton    
Title: Chief Executive Officer    





SIGNATURE PAGE TO
EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------






Exhibit A


FORM OF RELEASE AGREEMENT


This General Release of Claims (this “Agreement”) is entered into by Steven W.
Adam (“Employee”) and is that certain Release referred to in Section 6(g) of the
Employment Agreement effective as of Employee’s first date of employment with
the Company (as defined herein), by and between SilverBow Resources, Inc., a
Delaware corporation (the “Company”), and Employee. Capitalized terms not
defined herein have the meaning given to them in the Employment Agreement.
1.    Severance Consideration. Employee acknowledges and agrees that the last
day of Employee’s employment with the Company was ___________, 2___ (the
“Separation Date”). If (a) Employee executes this Agreement on or after the
Separation Date and returns it to the Company, care of [NAME] [ADDRESS] [E-MAIL]
so that it is received by [NAME] no later than 11:59 p.m., Houston, Texas time
on [DATE], (b) does not exercise his revocation rights pursuant to Section 11
below, and (c) abides by Employee’s continuing obligations under the Employment
Agreement (including the terms of Sections 8, 9, and 11 thereof), then the
Company will provide Employee the Severance Consideration, which Severance
Consideration will be provided as set forth Section 6 of the Employment
Agreement.
2.    Satisfaction of All Leaves and Payment Amounts; Prior Rights and
Obligations. In entering into this Agreement, Employee expressly acknowledges
and agrees that Employee has received all leaves (paid and unpaid) to which
Employee was entitled during Employee’s employment with the Company and any
other Company Party (as defined below) and Employee has received all wages,
bonuses, and other compensation, been provided all benefits, been afforded all
rights and been paid all sums that Employee is owed and has been owed by the
Company and any other Company Party as of the date that Employee executes this
Agreement (the “Signing Date”). For the avoidance of doubt, Employee
acknowledges and agrees that Employee had no right to the Severance
Consideration (or any portions thereof) but for Employee’s entry into this
Agreement.
3.    Release of Liability for Claims.
(a)    In consideration of Employee’s receipt of the Severance Consideration
(and any portion thereof), Employee hereby forever releases, discharges and
acquits the Company, its affiliates, and each of the foregoing entities’
respective past, present and future subsidiaries, affiliates, stockholders,
members, partners, directors, officers, managers, insurers, employees, agents,
attorneys, heirs, predecessors, successors and representatives in their personal
and representative capacities, as well as all employee benefit plans maintained
by any Company Party and all fiduciaries and administrators of any such plans,
in their personal and representative


EXHIBIT A



--------------------------------------------------------------------------------




capacities (collectively, the “Company Parties”), from liability for, and
Employee hereby waives, any and all claims, damages, or causes of action of any
kind related to Employee’s employment with any Company Party, the termination of
such employment, and any other acts or omissions related to any matter occurring
or existing on or prior to the Signing Date, including (i) any alleged violation
through such date of: (A) any federal, state or local anti-discrimination or
anti-retaliation law, including the Age Discrimination in Employment Act of
1967, as amended (including as amended by the Older Workers Benefit Protection
Act), Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, as amended, and Sections 1981 through 1988 of Title 42 of the
United States Code, as amended; and the Americans with Disabilities Act of 1990,
as amended, the Texas Labor Code (including the Texas Payday Law the Texas
Anti-Retaliation Act, Chapter 21 of the Texas Labor Code, and the Texas
Whistleblower Act) as amended; (B) the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”); (C) the Immigration Reform Control Act, as
amended; (D) the Occupational Safety and Health Act, as amended; (E) the Family
and Medical Leave Act of 1993; (F) any federal, state or local wage and hour
law; (G) any other local, state or federal law, regulation or ordinance; or
(H) any public policy, contract, tort, or common law claim or claim for
fiduciary duty or breach thereof or claim for fraud or misrepresentation or
fraud of any kind; (ii) any allegation for costs, fees, or other expenses
including attorneys’ fees incurred in, or with respect to, a Released Claim;
(iii) any and all rights, benefits or claims Employee may have under any
retention, change in control, bonus or severance plan or policy of any Company
Party or any retention, change in control, bonus or severance-related agreement
that Employee may have or have had with any Company Party other than the rights
to the Severance Consideration described herein; (iv) any and all rights,
benefits or claims Employee may have under any employment contract (including
the Employment Agreement), equity-based compensation plan or arrangement,
incentive compensation plan, limited liability company agreements, and any other
agreement; and (v) any claim for compensation or benefits of any kind not
expressly set forth in this Agreement (collectively, the “Released Claims”). In
no event shall the Released Claims include (x) any claim that first arises after
the Signing Date or (y) any claim to vested benefits under an employee benefit
plan governed by ERISA. This Agreement is not intended to indicate that any such
claims exist or that, if they do exist, they are meritorious. Rather, Employee
is simply agreeing that, in exchange for the consideration received by him
pursuant to Section 2, any and all potential claims of this nature that Employee
may have against the Company Parties, regardless of whether they actually exist,
are expressly settled, compromised and waived. THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.
(b)    Notwithstanding this release of liability, nothing in this Agreement
prevents Employee from filing any non-legally waivable claim (including a
challenge to the validity of this Agreement) with the Equal Employment
Opportunity Commission (“EEOC”) or comparable state


EXHIBIT A

--------------------------------------------------------------------------------




or local agency or participating in (or cooperating with) any investigation or
proceeding conducted by the EEOC or comparable state or local agency or
cooperating with such agency; however, Employee understands and agrees that
Employee is waiving any and all rights to recover any monetary or personal
relief or recovery as a result of such EEOC or comparable state or local agency
or proceeding or subsequent legal actions.
4.    Representation About Claims. Employee represents and warrants that, as of
the Signing Date, Employee has not filed any claims, complaints, charges, or
lawsuits against any of the Company Parties with any governmental agency or with
any state or federal court or arbitrator for or with respect to a matter, claim,
or incident that occurred or arose out of one or more occurrences that took
place on or prior to the Signing Date. Employee further represents and warrants
that Employee has made no assignment, sale, delivery, transfer or conveyance of
any rights Employee has asserted or may have against any of the Company Parties
with respect to any Released Claim.
5.    Employee’s Acknowledgments. By executing and delivering this Agreement,
Employee expressly acknowledges that:
(c)    Employee has carefully read this Agreement and has had sufficient time
(and at least [21] [45] days) to consider this Agreement before signing it and
delivering it to the Company;
(d)    [If 45-day period applies: Employee has been provided with, and attached
to this Agreement is, a listing of: (A) the job titles and ages of all employees
selected for participation in the exit incentive program or other employment
termination program pursuant to which Employee is being offered this Agreement;
(B) the job titles and ages of all employees in the same job classification or
organizational unit who were not selected for participation in the program; and
(C) information about the unit affected by the program, including any
eligibility factors for such program and any time limits applicable to such
program;]
(e)    Employee has been advised, and hereby is advised in writing, to discuss
this Agreement with an attorney of Employee’s choice and Employee has had
adequate opportunity to do so prior to executing this Agreement;
(f)    Employee fully understands the final and binding effect of this
Agreement; the only promises made to Employee to sign this Agreement are those
stated herein; and Employee is signing this Agreement knowingly, voluntarily and
of Employee’s own free will, and understands and agrees to each of the terms of
this Agreement;
(g)    The only matters relied upon by Employee and causing Employee to sign
this Agreement are the provisions set forth in writing within the four corners
of this Agreement;


EXHIBIT A

--------------------------------------------------------------------------------




(h)    Employee would not otherwise have been entitled to the consideration
described in Section 1 above, or any portion thereof, but for Employee’s
agreement to be bound by the terms of this Agreement; and
(i)    No Company Party has provided any tax or legal advice regarding this
Agreement and Employee has had the opportunity to receive sufficient tax and
legal advice from advisors of Employee’s own choosing such that Employee enters
into this Agreement with full understanding of the tax and legal implications
thereof.
6.    Third-Party Beneficiaries. Employee expressly acknowledges and agrees that
each Company Party that is not a signatory to this Agreement shall be a
third-party beneficiary of Employee’s release of claims and representations in
Sections 2-5 and 9 hereof.
7.    Severability. Any term or provision of this Agreement (or part thereof)
that renders such term or provision (or part thereof) or any other term or
provision hereof (or part thereof) invalid or unenforceable in any respect shall
be severable and shall be modified or severed to the extent necessary to avoid
rendering such term or provision (or part thereof) invalid or unenforceable, and
such modification or severance shall be accomplished in the manner that most
nearly preserves the benefit of the bargain set forth in the Employment
Agreement and hereunder.
8.    Withholding of Taxes and Other Deductions. Employee acknowledges that the
Company may withhold from the Severance Consideration all federal, state, local,
and other taxes and withholdings as may be required by any law or governmental
regulation or ruling.
9.     Return of Property. Employee represents and warrants that Employee has
returned to the Company all property belonging to the Company or any other
Company Party, including all computer files, electronically stored information
and other materials provided to him by the Company or any other Company Party in
the course of Employee’s employment with the Company and Employee further
represents and warrants that Employee has not maintained a copy of any such
materials in any form.
10.    Further Assurances. In signing below, Employee expressly acknowledges the
enforceability, and continued effectiveness of Sections 8, 9 and 11 of the
Employment Agreement and promises to abide by those terms of the Employment
Agreement.
11.    Revocation Right.    Notwithstanding the initial effectiveness of this
Agreement, Employee may revoke the delivery (and therefore the effectiveness) of
this Agreement within the seven-day period beginning on the date Employee
executes this Agreement (such seven day period being referred to herein as the
“Release Revocation Period”).  To be effective, such revocation must be in
writing signed by Employee and must be received by [NAME] [ADDRESS] [E-MAIL]
before 11:59 p.m., Houston, Texas time, on the last day of the Release
Revocation Period.  If an effective revocation is delivered in the foregoing
manner and timeframe, no Severance Consideration


EXHIBIT A

--------------------------------------------------------------------------------




shall be provided and this Agreement shall be null and void; provided, however,
that the provisions of Sections 2, 4, 9 and 10 shall remain in full force and
effect and shall not be affected by any such revocation.


12.    Employment Agreement. This Agreement shall be subject to the provisions
of Sections 13, 14, 15 and 19 of the Employment Agreement, which provisions are
hereby incorporated by reference as a part of this Agreement.


[Remainder of Page Intentionally Blank;
Signature Page Follows]


EXHIBIT A

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Employee has executed this Agreement as of the date set
forth below, effective for all purposes as provided above.


EMPLOYEE




            
Steven W. Adam
Date:            














SIGNATURE PAGE TO
RELEASE AGREEMENT



--------------------------------------------------------------------------------






Exhibit B


ADDITIONAL MARKET AREA


[Intentionally Blank; Reserved for Future Use]


EXHIBIT B

